DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 12/8/2020, in which claims 2-21 are presented for further examination.
Claims 2, 12 and 17 have been amended.
Claim 1 has been previously cancelled.

Response to Amendments
Applicant’s amendments to claims 2, 12 and 17 have been accepted.  Support was found in at least [0044], [00045], [0055] and [0056] of the specification and Fig. 6.

Response to Arguments
Applicant’s arguments with respect to claims 2-21, filed on 12/8/2020, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 2-21 under 35 U.S.C. 103, see the middle of page 7 to page 8 of applicant’s remarks, filed on 12/8/2020, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashutosh et al., US 2012/0123999 A1 (hereinafter “Ashutosh”) in view of Bade et al., US 2008/0046960 A1 (hereinafter “Bade”) in further view of Gusler et al., US 2006/0253678 A1 (hereinafter “Gusler”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 2
Ashutosh discloses a method comprising:
determining that a first of a plurality of protection policies is associated with a requested storage service level (Ashutosh, [0037], see receiving service level agreements in electronic form and that the SLA [i.e., service level agreement] specifies at least one service level policy), wherein the first protection policy indicates primary node information and secondary node information (Ashutosh, [0037], see that the SLA [i.e., service level agreement] specifies at least one service level policy, where each policy specifies a source pool for data and a destination pool [i.e., primary node information and secondary node information]);
determining a first storage system from a first pool of storage systems that has sufficient resources for the requested storage service level (Ashutosh, [0054] and [0055], see user specifying the SLA [i.e., service level agreement] and the data management virtualization engine making decisions regarding what data needs to be protected and what storage resources best fulfill the protection needs; and Ashutosh, [0075], see the service level policy engine combines the SLA provided by the user with the classification criteria to determine from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA)), wherein the primary node information indicates the first pool of storage systems in a cloud storage network (Ashutosh, [0055], see the data management virtualization engine making decisions regarding what data needs to be protected and what storage resources best fulfill the protection needs [i.e., pools of hosts that fulfill the requirements]);
creating a first virtual storage server, on the first storage system (Ashutosh, [0063], see storage pool manager adapts and abstracts the underlying physical storage resources and presents them as virtual storage pools);
provisioning storage for the first virtual storage server according to a first provisioning policy indicated in the primary node information (Ashutosh, [0037], see that the SLA [i.e., service level agreement] specifies at least one service level policy; and Ashutosh, [0063], see storage pool manager adapts and abstracts the underlying physical storage resources and presents them as virtual storage pools), wherein the first virtual storage server satisfies the requested storage service level (Ashutosh, [0075], see the service level policy engine combines the SLA provided by the user with the classification criteria to determine from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA), which 

On the other hand, Bade discloses creating a first virtual storage server, running its own storage operating system that implements storage volumes, on the first storage system (Bade, [0042], see hypervisor, which is a virtualizer creating virtual machines; and Bade, [0044], see creating a new instance of a virtual machine, where a virtual machine requires an operating system to function).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bade’s teachings to Ashutosh’s method.  A skilled artisan would have been motivated to do so in order to insure against an application’s security policy, see Bade, [0006].  In addition, both/all references (Ashutosh and Bade) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management in virtual machines.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Gusler discloses migrating data from a second virtual storage server to the first virtual storage server in response to a change in storage service level to the requested storage service level, the requested storage service level being different from a storage service level of the second virtual storage server, wherein the requested storage service level of the first virtual storage server provides higher performance than the storage level of the second virtual storage server (Gusler, claim 14, see in a storage virtualization system monitoring and detecting changes to the service level of the storage device, reclassifying the service level of the storage device if the service level changes and if the reclassified service level does not satisfy the class of service requirement moving the data from the storage device [i.e., second virtual storage server] to an alternate storage device [i.e., first virtual storage server] that satisfies the class of service requirement, where the storage device has been reclassified to a lower service level and the alternate storage device is at the required level, which is higher [i.e., requested storage service level of the first virtual storage server provides higher performance than the storage level of the second virtual storage server]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gusler’s teachings to the combination of Ashutosh and Bade.  A skilled artisan would have been motivated to do so in order to match data with a storage device that is appropriate to the importance of the data, see Gusler, [0005].  In addition, both/all references (Ashutosh, Bade and Gusler) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management in virtual machines.  This close relation between/among the references highly suggests an expectation of success.

Claim 3
With respect to claim 3, the combination of Ashutosh, Bade and Gusler discloses wherein the secondary node information describes a backup node or a mirroring node for a primary node described by the primary node information (Ashutosh, [0053], see setting up secondary storage for backup, disaster recovery and archiving).

Claim 4
With respect to claim 4, the combination of Ashutosh, Bade and Gusler discloses wherein the first pool of storage systems conform to a first service level objective and the second pool of storage systems conform to a second service level objective (Ashutosh, [0037], see that the SLA [i.e., service level agreement] specifies at least one service level policy).

Claim 5
With respect to claim 5, the combination of Ashutosh, Bade and Gusler discloses wherein creating the first virtual storage server comprises creating the first virtual storage server according to a template indicated in the primary node information (Ashutosh, [0037]; Ashutosh, [0063]; and Ashutosh, [0099]).

Claim 6
With respect to claim 6, the combination of Ashutosh, Bade and Gusler discloses wherein the first protection policy indicates at least one of a backup schedule, a mirroring schedule, data transfer control, backup retention control, and disaster recovery control (Ashutosh, [0053], see setting up secondary storage for backup, disaster recovery and archiving).

Claim 7
With respect to claim 7, the combination of Ashutosh, Bade and Gusler discloses wherein the first provisioning policy comprises at least one of storage area network provisioning specifications, network attached storage provisioning specifications, deduplication settings, space utilization thresholds, access protocol information, multi-tenancy access protocols, and a storage protection level (Ashutosh, [0040]).

Claim 8
With respect to claim 8, the combination of Ashutosh, Bade and Gusler discloses wherein the request also indicates a requested storage capacity, wherein determining the first storage system has sufficient resources for the request comprises determining that the first storage system has sufficient storage capacity for the requested storage capacity (Ashutosh, [0055]).

Claim 9
With respect to claim 9, the combination of Ashutosh, Bade and Gusler discloses further comprising:
creating a second virtual storage server on a second storage system in response to determining that the second storage system has sufficient resources for the request (Ashutosh, [0063], see storage pool manager adapts and abstracts the underlying physical storage resources and presents them as virtual storage pools).

Claim 10
With respect to claim 10, the combination of Ashutosh, Bade and Gusler discloses further comprising linking the first virtual storage server and a second virtual storage server to service requests for a dataset (Ashutosh, [0053]).

Claim 11
With respect to claim 11, the combination of Ashutosh, Bade and Gusler discloses further comprising migrating a dataset of the first virtual storage server to a second virtual storage server (Ashutosh, [0042]).

Claims 12 and 17
Ashutosh discloses a non-transitory machine readable medium having stored thereon instructions (Ashutosh, [0251], see persistent storage device) for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to:
determine a first of a plurality of protection policies associated with a requested storage service level (Ashutosh, [0037], see receiving service level agreements in electronic form and that the SLA [i.e., service level agreement] specifies at least one service level policy);
for each of a plurality of node levels indicated in the first protection policy, determine a storage system from a pool of storage systems that has sufficient resources for the requested storage service level (Ashutosh, [0054] and [0055], see user specifying the SLA [i.e., service level agreement] and the data management virtualization engine making decisions regarding what data needs to be protected and what storage resources best fulfill the protection needs; and Ashutosh, [0075], see the service level policy engine combines the SLA provided by the user with the classification criteria to determine from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA)), wherein information about the node level indicates the pool of storage systems in a cloud storage network (Ashutosh, [0055], see the data management virtualization engine making decisions regarding what data needs to be 
create a first virtual storage server, on each determined storage system (Ashutosh, [0063], see storage pool manager adapts and abstracts the underlying physical storage resources and presents them as virtual storage pools);
provision storage for the first virtual storage server according to a provisioning policy indicated in the information about the node level (Ashutosh, [0037], see that the SLA [i.e., service level agreement] specifies at least one service level policy; and Ashutosh, [0063], see storage pool manager adapts and abstracts the underlying physical storage resources and presents them as virtual storage pools), wherein the first virtual storage server satisfies the requested storage service level (Ashutosh, [0075], see the service level policy engine combines the SLA provided by the user with the classification criteria to determine from which storage pools to draw the needed resources to meet the Service Level Agreement (SLA), which means the service level policy engine would only choose storage pools that would meet the requested SLA [i.e., requested storage service level] when provisioning/creating/instantiating);

bring the virtual storage servers online (Ashutosh, [0053], where online and active means that storage has been brought online).
creating a first virtual storage server, running its own storage operating system that implements storage volumes, on each determined storage system (Bade, [0042], see hypervisor, which is a virtualizer creating virtual machines; and Bade, [0044], see creating a new instance of a virtual machine, where a virtual machine requires an operating system to function).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bade’s teachings to Ashutosh’s method.  A skilled artisan would have been motivated to do so in order to insure against an application’s security policy, see Bade, [0006].  In addition, both/all references (Ashutosh and Bade) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management in virtual machines.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Gusler discloses migrate data from a second virtual storage server to the first virtual storage server in response to a change in storage service level to the requested storage service level, the requested storage service level being different from a storage service level of the second virtual storage server, wherein the requested storage service level of the first virtual storage server provides higher performance than the storage level of the second virtual storage server (Gusler, claim 14, see in a storage virtualization system monitoring and detecting changes to the service level of the storage device, reclassifying the service level of the storage device if the service level changes and if the reclassified service level does not satisfy the class of service requirement moving the data from the storage device [i.e., second virtual storage server] to an alternate storage device [i.e., first virtual storage server] that satisfies the class of service requirement, where the storage device has been reclassified to a lower service level and the alternate storage device is at the required level, 
Claim(s) 17 recite(s) similar limitations to claim 12 and is/are rejected under the same rationale.
With respect to claim 17, Ashutosh discloses a computing device comprising:
a memory containing machine readable medium comprising machine executable code having stored thereon for performing a method of provisioning data storage (Ashutosh, [0251], see persistent storage device); and
a processor coupled to the memory (Ashutosh, [0251], see processor).

Claims 13 and 18
With respect to claims 13 and 18, the combination of Ashutosh, Bade and Gusler discloses wherein a first node level of the plurality of node levels corresponds to a primary node and a second node level corresponds to a backup node or a mirroring node for a primary node described by the primary node information (Ashutosh, [0053], see setting up secondary storage for backup, disaster recovery and archiving).

Claims 14 and 19
With respect to claims 14 and 19, the combination of Ashutosh, Bade and Gusler discloses wherein each pool of storage systems conforms to a different first service level objective (Ashutosh, [0037], see that the SLA [i.e., service level agreement] specifies at least one service level policy).

Claims 15 and 20
With respect to claims 15 and 20, the combination of Ashutosh, Bade and Gusler discloses wherein the program code to create the first virtual storage server comprises program code to create the first virtual storage server according to a template indicated in the information about the node level (Ashutosh, [0037]; Ashutosh, [0063]; and Ashutosh, [0099]).

Claims 16 and 21
With respect to claims 16 and 21, the combination of Ashutosh, Bade and Gusler discloses wherein the protection policy indicates at least one of a backup schedule, a mirroring schedule, data transfer control, backup retention control, and disaster recovery control (Ashutosh, [0053], see setting up secondary storage for backup, disaster recovery and archiving).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Bono et al. for tiering storage between multiple classes of storage on the same container file system;
– Boss et al. for memory migration;
– Beaty et al. for dynamically managing virtual machines;
– Certain et al. for managing committed processing rates for shared resources;
– Low et al. for adaptively load balance user sessions to reduce energy consumption; and
– Zimran et al. for multi-protocol namespace server.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: February 4, 2021


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152